Affirming.
The two actions above were consolidated and heard and tried together in the court below, and, while the appeals appear to have been prosecuted separately, they will be considered and determined in this one opinion.
By her petitions appellant sought to cancel a deed she had made to appellee, Emzy Watkins, and one she had made to appellee, Benton Watkins, upon the ground that they had been procured by fraud and duress. Appellees joined issue with her and upon the trial of the actions the chancellor dismissed appellant's petitions and these appeals have followed.
It appears that appellant inherited from her father a small tract of land. Some few years ago she divided that land between her two sons, the appellees herein, and executed and delivered to them separate deeds of conveyance. Afterwards it appears that her two daughters evidenced their displeasure, and the two sons voluntarily surrendered the deeds that had been made to them, which had not been recorded and they were destroyed. Thereupon appellant executed and delivered to each of them a new deed by which she conveyed to them respectively the same tracts of land formerly conveyed to them; but by the new deeds it was provided that each of the two daughters should be paid $300.00. The new deeds were duly signed, acknowledged and delivered by appellant and the appellees took them to their home and put them away for safekeeping. Some time passed and appellant appears to have become dissatisfied with the latter deeds she had made, and, on an occasion when her two sons were not at home, went to their home, broke and entered the dwelling house and broke and entered the receptacles in *Page 111 
which the deeds were kept, took them and destroyed them. Upon discovering what appellant had done, the appellees appear to have become angry and to have demanded that appellant execute to them other deeds in lieu of those she destroyed. In that connection they threatened to prosecute her for housebreaking if she did not do so. Whereupon, and on July 24, 1922, appellant executed and delivered to appellees new deeds. Those are the deeds sought to be cancelled by appellant in these actions upon the ground that they were procured from her by duress.
There is little contradiction in the evidence in the record, and the foregoing is in brief a summary of it. The evidence discloses conclusively the execution and delivery to appellees by appellant of the two former sets of deeds conveying to them the same tracts of land conveyed by the last set of deeds which she seeks to cancel herein. Appellant admitted breaking the dwelling house of appellees and the receptacles in which the deeds were kept and the taking and destroying of the deeds. The appellees admit that after she had done so, and in their efforts to obtain the deeds sought to be cancelled, they threatened to prosecute her for housebreaking. While it appears that the first two sets of deeds made by appellant to appellees were made after persuasion upon their part, appellant's own testimony does not establish that they exercised any undue influence or practiced any fraud to procure them. Therefore, if appellant should succeed in having the last deeds made by her to appellees cancelled upon the ground that appellees' threats to prosecute her for housebreaking so put her in fear as to constitute duress, it would not have the effect of restoring to appellant the title of the tracts of land she had previously conveyed to appellees. The title of the land passed from appellant to appellees upon the execution and delivery of the former deeds, and the execution and delivery by her of the last two deeds, did no more than to supply the lost evidence of title. If the last two deeds should be cancelled at the instance of appellant in these actions, the title of the lands in question would still remain in appellees. They could go into a court of equity and under the facts disclosed by this record compel appellant to supply the lost deeds.
From a consideration of all the facts of this case this court has concluded that appellant is in no position *Page 112 
to complain to a court of equity of the conduct of the appellees in procuring her to supply the destroyed deeds. Her method of destroying the deeds that she was forced to supply puts her beyond the protection of a court of equity. No maxim of equitable jurisprudence is older or more venerated than that "he who comes into a court of equity must come with clean hands." To grant appellant the relief sought would be to relieve her of the consequences of her own wrong. The facts of this case disclose it to be such that a court of equity can only leave the parties where it found them. The chancellor properly declined to lend the aid of equity to relieve appellant of the consequences of her own wrong and properly dismissed her petition.
Wherefore, the judgment in each of the above cases is affirmed.